DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 11, 13-15, 17 and 18 in the reply filed on 08/05/2022 is acknowledged.

Claims 19-20, 56, 63 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Fonseca et al. (US 2012/0027941).
	In ¶ 4, 10 and 58, Fonseca et al. teach a method of deadening mechanical vibration by spraying, painting, or spreading on a source of mechanical vibration, a formulation comprising an aqueous polymer emulsion prepared by an emulsion polymerization reaction of an emulsion-polymerizable monomer (suitably (meth)acrylic acid alkyl esters such as methyl methacrylate, methyl acrylate, n-butyl acrylate, ethyl acrylate, and 2-ethylhexyl acrylate) in the presence of a protective colloid copolymer (support resin) with an average molecular weight from about 500 g/mol to about 150,000 g/mol (preferably from 1500 to 20,000), and wherein the aqueous polymer emulsion is preferably free of surfactant (see ¶ 23).
	In ¶ 21, Fonseca et al. teach that specific examples of monomers used to prepare the protective colloid copolymer include carboxylic acid-functional monomers such as (meth)acrylic acid ad maleic anhydride.
	In ¶ 8, Fonseca et al. teach that the protective colloid copolymer be used in amounts from 0.5 to 60 parts, based on 100 parts of the emulsion-polymerizable monomers; so the ratio of monomer to protective colloid is from about 10:6 to 200:1 (preferably about 10:3 to about 14:1).
	In ¶ 51, the composition is taught to further comprise inorganic fillers, preferably including calcium carbonate.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca et al.
	Regarding claim 5, the Office realizes that Fonseca et al., above, does not explicitly recite the thickness of the coating of damping formulation on the surface of the vibrating member. However, Fonseca et al. teaches all of the claimed ingredients in the claimed amounts applied to the vibrating member by substantially the same process. The original specification does not identify a feature that results in the claimed coating thickness outside of the presence of the components in the claimed amounts, and the process of their application. Therefore, the claimed coating thickness would naturally arise and be achieved by applying the formulation of the claimed components on the vibration member. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990}.
	A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure applied in an identical process, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to arrive at the same coating layer thickness in view of the teachings of Fonseca et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE